—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered January 17, 1997, convicting him of assault in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s objection to the jury charge regarding interested witnesses is unpreserved for appellate review (see, CPL 470.05 [2]; People v Weston, 223 AD2d 661). In any event, the interested witness charge adequately conveyed to the jury the appropriate standards for evaluating a witness’s testimony (see, People v Smith, 235 AD2d 558; cf., People v Isidron, 209 AD2d 718).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally Sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Viewing the representation provided by defense counsel “ ‘in its entirety, in conjunction with the evidence, the law, and the circumstances of the case’ ” (People v Williams, 247 AD2d 416, 417, quoting People v Vanterpool, 143 AD2d 282; see also, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Glover, 165 AD2d 880), we find that the representation was meaningful.
The defendant’s remaining contentions are without merit. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.